Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention as presented is understood to be directed to patent eligible subject matter at least because the claimed invention provides and improvement to the function of a computer through providing a solution to a technological problem involving restricting communication between parties online as specifically claimed, in an unconventional manner that would not foreclose other ways of solving the problem consistent with the courts decisions in DDR Holdings, LLC v. Hotels.com, L.P. 773 F.3d 1245, 113 U.S.P.Q.2d 1097 (Fed. Cir. 2014),  Intellectual Ventures I LLC  v. Capital One Bank (USA) 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015) & MPEP §2106.05(a).
The prior art of record when considered individually and in combination does not teach nor fairly suggest the claimed invention including features providing for the discovery of other players through wireless communication and the restriction of communication with the discovered player based on an adjustable association including therein a friend association that enables freeform messaging that is not otherwise available to associations other than friend which are restricted to predetermined messages as particularly claimed and when considered in view of the remaining claim limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.E.M/Examiner, Art Unit 3715         
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715